DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
  The following addresses applicant’s remarks/amendments dated 16 November, 2022.
Claims 1, 2, 9, 10, 12-14, 16, and 18-20 were amended; no new claims were added and no claims were amended. Therefore, Claims 1-20 are pending in the current application and are addressed below.

Claim Objections
 Claim 1 objected to because of the following informalities: 
In Claim 1, the final line, “sonar beam zone” appears instead of “sonar beam footprint”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 18, and 20 recite the limitation “correlate the sonar beam zone to a sonar beam footprint, wherein the sonar beam footprint corresponds to a projection of the sonar beam zone on a bottom surface of the body of water; correlate the position of the object within the sonar beam zone to a location within the sonar beam footprint”. Figs. 12 and 13, and paragraphs [0074, 95, 100, 113, 114, 122-127], appear relevant to these claim limitations. Applicant states “the sonar beam zone may be or correspond to a sonar beam footprint” and that portions of a sonar beam zone “may be represented by a sonar beam footprint” ([0074]). Applicant additionally discusses correlating sonar beam data and detected objects to real life positions ([0122-127]). However, the previous disclosure never discusses a method to “correlate the sonar beam zone to a sonar beam footprint” or “correlate the position of the object within the sonar beam zone to a location within the sonar beam footprint”, and no working examples of this correlating are provided. Therefore, it is not clear that the inventors had possession of a system, device, or method which correlates sonar beam zones to sonar beam footprints or correlates locations of objects in sonar beam zones to locations of objects in sonar beam footprints. For this reason, claims 1, 18, 20, and their dependent claims (claims 2-17 and 19), fail to satisfy the written description requirement.
Claim 12 recites the limitation “correlate the position of the second object within the sonar beam zone to a location within the sonar beam footprint”. Figs. 12 and 13, and paragraphs [0074, 95, 100, 113, 114, 122-127], appear relevant to these claim limitations. Applicant states “the sonar beam zone may be or correspond to a sonar beam footprint” and that portions of a sonar beam zone “may be represented by a sonar beam footprint” ([0074]). Applicant additionally discusses correlating sonar beam data and detected objects to real life positions ([0122-127]). However, the previous disclosure never discusses a method to “correlate the position of the object within the sonar beam zone to a location within the sonar beam footprint”, and no working examples of this correlating are provided. Therefore, it is not clear that the inventors had possession of a system which correlates locations of objects in sonar beam zones to locations of objects in sonar beam footprints. For this reason, claim 12 fails to satisfy the written description requirement.
Claim 13 recites the limitation “correlate the updated sonar beam zone to an updated sonar beam footprint, wherein the updated sonar beam footprint corresponds to a projection of the updated sonar beam zone on a bottom surface of the body of water; correlate the position of the object within the updated sonar beam zone to a location within the updated sonar beam footprint”. Figs. 12 and 13, and paragraphs [0074, 95, 100, 113, 114, 122-127], appear relevant to these claim limitations. Applicant states “the sonar beam zone may be or correspond to a sonar beam footprint” and that portions of a sonar beam zone “may be represented by a sonar beam footprint” ([0074]). Applicant additionally discusses correlating sonar beam data and detected objects to real life positions ([0122-127]). However, the previous disclosure never discusses a method to “correlate the sonar beam zone to a sonar beam footprint” or “correlate the position of the object within the sonar beam zone to a location within the sonar beam footprint”, and no working examples of this correlating are provided. Therefore, it is not clear that the inventors had possession of a system, device, or method which correlates sonar beam zones to sonar beam footprints or correlates locations of objects in sonar beam zones to locations of objects in sonar beam footprints. For this reason, claims 13, and its dependent claim (claim 14), fail to satisfy the written description requirement.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18, and 20 recite “correlate the sonar beam zone to a sonar beam footprint, wherein the sonar beam footprint corresponds to a projection of the sonar beam zone on a bottom surface of the body of water”. According to the specification, the sonar beam footprint “corresponds to a projection of the sonar beam onto a bottom surface of the water” ([0074]). The sonar beam zone can contain portions from multiple sonar beams which is not a disclosed feature of sonar beam footprints. Multiple conflicting definitions “sonar beam footprint” leads to ambiguity in the meaning of “sonar beam footprint”. For examining purposes, examiner will interpret “sonar beam footprint” based on the specification (“the sonar beam footprint corresponds to a projection of a sonar beam onto a bottom surface of the water”), and interpret the claim limitations as “correlate the sonar beam zone to one or more sonar beam footprints, wherein the sonar beam footprints correspond to projections of the one or more sonar beams on a bottom surface of the body of water”. Claims 2-17, being dependent on claim 1, and claim 19, being dependent on claim 18, are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 12-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelin US 20180120431 A1 in view of Laster US 20200241132 A1 and Clark US 20170371039 A1.

Regarding Claim 1, Pelin teaches a system for presenting marine data ([0005]), the system comprising: 
at least one sonar transducer associated with a watercraft (sonar transducer assembly 106 and watercraft 104 in Fig. 2, [0026]), wherein the at least one sonar transducer is configured to emit one or more sonar beams into an underwater environment of a body of water in a direction relative to the watercraft (scanning or sweeping sonar imaging system, [0032]), wherein the one or more sonar beams are each emitted according to a beam shape (360-degree scanning, [0032, 33]; and beam shape in Fig. 6); 
a display (display in console 109 or additional displays 111 in Fig. 2, [0035]); 
one or more processors (processor 110 in Fig. 2, [0026]); and 
a memory ([0035-37]) including a computer program code configured to when executed, cause the one or more processors to: 
cause, on the display, presentation of a chart, including at least a portion of a body of water (Figs. 4 and 5, [0035-37]); 
cause, on the display, an indication of a current location of the watercraft on the chart (Figs. 4 and 5, [0035-37]); 
determine, based on the beam shape corresponding to the at least one sonar transducer, a sonar beam zone corresponding to a sonar coverage of the underwater environment of the body of water provided by the at least one sonar transducer (control processor configured to update the chart with topographical data 304 in real time based on sonar data, and beam shape determines area covered and displayed, Figs. 4 and 5, [0037-43]); 
receive sonar return data from the at least one sonar transducer ([0027]); 
determine an object within the sonar return data, determine, based on the sonar return data, a position of the object within the sonar beam zone; 
and cause, on the display, presentation of the sonar beam zone and an indication of the object within the sonar beam zone at the determined position within the sonar beam zone (displays underwater vegetation at location relative to ship and can distinguish between densities and types of vegetation and other objects, Fig. 7, [0045-46]).
Pelin does not explicitly teach correlate the sonar beam zone to a sonar beam footprint, wherein the sonar beam footprint corresponds to a projection of the sonar beam zone on a bottom surface of the body of water; correlate the position of the object within the sonar beam zone to a location within the sonar beam footprint; and presentation of the sonar beam footprint 
Laster ‘132 teaches a sonar beam footprint on a chart and orientation, location, and size are determined along with chart locations; sonar data or zone, footprint, and chart locations are correlated comparing 204 and 202 (330 and 330’ in Figs. 2A-2C, 3, 4, [0051-60])
Clark teaches sonar beam projection 762 based on position data, marine data, and bottom topography including depth (Fig. 12, [0112])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to correlate the sonar beam zone to a sonar beam footprint, and correlate the position of objects within the sonar beam zone to a location within the sonar beam footprint similar to Laster ‘132, and wherein the sonar beam footprint corresponds to a projection of the sonar beam zone on a bottom surface of the body of water, similar to Clark. This would have the predictable result of showing the user where the sonar system is scanning and where objects are located within the scanning area.

Regarding Claim 6, Pelin as modified above teaches the system of claim 1, wherein the computer program code is further configured to, when executed, cause the one or more processors to: 
determine a depth of the object (water depth calculated from sonar data to form topographical data, [0040-42]); and 
cause, on the display, presentation of an indication of the depth of the object, wherein the depth is indicated by a color, wherein different colors correspond with different depths (color of bathymetric tints indicates different depths and changes from shallow to deep topography, [0040-42]).

Regarding Claim 9, Pelin as modified above teaches the system of claim 1, wherein the indication of the object within the sonar beam zone corresponds to an actual position of the object relative to the watercraft (Fig. 7, [0045, 46]).
Pelin does not explicitly teach sonar beam footprints
Laster ‘132 teaches a sonar beam footprint on a chart and orientation, location, and size are determined along with chart locations  (330 and 330’ in Figs. 2A-2C, 3, 4, [0051-60])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to display as sonar beam footprints similar to Laster ‘132. This would have the predictable result of allowing the user to visualize the direction of each transducer and determine the location of objects within the sensing area.

Regarding Claim 12, Pelin as modified above teaches the system of claim 1, wherein the computer program code is further configured to, when executed, cause the one or more processors to: 
determine, based on the sonar return data, a second object within the sonar return data; 
determine, based on the sonar return data, a second position of the second object within the sonar beam zone; 
and cause, on the display, presentation of an indication of the second object at the determined second position within the sonar beam zone (displays underwater vegetation at locations and can distinguish between densities and types of vegetation and other objects, and displays multiple different objects; Fig. 7, [0045-46]).
Pelin does not explicitly teach correlate the second position of the second object within the sonar beam zone to a second location within the sonar beam footprint; and sonar beam footprints.
Laster ‘132 teaches a sonar beam footprint on a chart and orientation, location, and size are determined along with chart locations sonar data or zone, footprint, and chart locations are correlated comparing 204 and 202 (330 and 330’ in Figs. 2A-2C, 3, 4, [0051-60])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to correlate the second position of the second object within the sonar beam zone to a second location within the sonar beam footprint similar to Laster ‘132. This would have the predictable result of allowing the user to visualize the and determine the location of multiple objects within the sensing area.

Regarding Claim 13, Pelin as modified above teaches the system of claim 1, wherein the sonar beam zone is a first sonar beam zone, and the current location is a first location of the watercraft, wherein the computer program code is further configured to, when executed, cause the one or more processors to: 
determine, in an instance in which the watercraft has moved to a second location (GPS coordinates and boat moving along a path of travel, [0039, 43]), a second sonar coverage of the underwater environment of the body of water at the second location; 
determine, based on the second sonar coverage, an updated sonar beam (control processor configured to update the chart 300 with data 304 in real time based on sonar data, and beam shape and depth determine the area covered and displayed; Figs. 4 and 5, [0037-43]); 
determine, based on the sonar return data, a second object within the updated sonar beam zone at a second position; 
and cause, on the display, presentation of the updated sonar beam zone and an indication of the second object within the updated sonar beam zone (displays underwater vegetation at locations and can distinguish between densities and types of vegetation and other objects, and displays multiple different objects; Fig. 7, [0045-46]).
Pelin does not explicitly teach correlate the updated sonar beam zone to an updated sonar beam footprint, wherein the updated sonar beam footprint corresponds to a projection of the updated sonar beam zone on a bottom surface of the body of water; correlated the second position of the second object within the updated sonar beam zone to a location within the updated sonar beam footprint; and a presentation of the sonar beam footprint.
Laster ‘132 teaches a sonar beam footprint on a chart and orientation, location, and size are determined along with chart locations; sonar data or zone, footprint, and chart locations are correlated comparing 204 and 202 (330 and 330’ in Figs. 2A-2C, 3, 4, [0051-60])
Clark teaches sonar beam projection 762 based on position data, marine data, and bottom topography including depth (Fig. 12, [0112])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to correlate the sonar beam zone to a sonar beam footprint, and correlate the position of objects within the sonar beam zone to a location within the sonar beam footprint similar to Laster ‘132, and wherein the sonar beam footprint corresponds to a projection of the sonar beam zone on a bottom surface of the body of water, similar to Clark. This would have the predictable result of showing the user where the sonar system is scanning and where objects are located within the updated scanning area.

Regarding Claim 14, Pelin as modified above teaches the system of claim 13, wherein the computer program code is further configured to, when executed, cause the one or more processors to: 
remove or cease presentation on the display of the first sonar beam zone (overwrites previously-acquired sonar data, [0048]).
Pelin does not explicitly teach the sonar beam footprint.
Laster ‘132 teaches a sonar beam footprint on a chart and orientation, location, and size are determined along with chart locations  (330 and 330’ in Figs. 2A-2C, 3, 4, [0051-60])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to display as sonar beam footprints similar to Laster ‘132. This would have the predictable result of allowing the user to visualize the direction of each transducer and determine the location of objects within the sensing area without prior presentations distracting the user.

Regarding Claim 18, Pelin teaches a marine electronic device for presenting data, the marine electronic device comprising: 
a display (display in console 109 or additional displays 111 in Fig. 2, [0035]); 
one or more processors (processor 110 in Fig. 2, [0026]); and 
a memory ([0035-37]) including a computer program code configured to, when executed, cause the one or more processors to: 
cause, on the display, presentation of a chart, including at least a portion of a body of water (Figs. 4 and 5, [0035-37]); 
cause, on the display, indication of a current position of a watercraft on the presentation of the chart (Figs. 4 and 5, [0035-37]); 
determine, based on a beam shape corresponding to at least one sonar transducer, a sonar beam zone corresponding to a sonar coverage of the underwater environment of the body of water provided by the at least one sonar transducer, wherein the at least one sonar transducer is associated with the watercraft, wherein the at least one sonar transducer is configured to emit one or more sonar beams into the underwater environment of the body of water in a direction relative to the watercraft, wherein the one or more sonar beams are each emitted according to the beam shape (control processor configured to update the chart with topographical data 304 in real time based on sonar data, and beam shape determines area covered and displayed, Figs. 4 and 5, [0037-43]); 
receive sonar return data from the at least one sonar transducer ([0027]); 
determine an object within the sonar return data, determine, based on the sonar return data, a position of the object within the sonar beam zone (displays underwater vegetation at location relative to ship and can distinguish between densities and types of vegetation and other objects, Fig. 7, [0045-46]); 
and cause, on the display, presentation of the sonar beam zone and an indication of the object within the sonar beam zone at the determined position within the sonar beam zone (displays underwater vegetation at location relative to ship and can distinguish between densities and types of vegetation and other objects, Fig. 7, [0045-46]).

Pelin does not explicitly teach correlate the sonar beam zone to a sonar beam footprint, wherein the sonar beam footprint corresponds to a projection of the sonar beam zone on a bottom surface of the body of water; correlate the position of the object within the sonar beam zone to a location within the sonar beam footprint; and presentation of the sonar beam footprint 
Laster ‘132 teaches a sonar beam footprint on a chart and orientation, location, and size are determined along with chart locations; sonar data or zone, footprint, and chart locations are correlated comparing 204 and 202 (330 and 330’ in Figs. 2A-2C, 3, 4, [0051-60])
Clark teaches sonar beam projection 762 based on position data, marine data, and bottom topography including depth (Fig. 12, [0112])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to correlate the sonar beam zone to a sonar beam footprint, and correlate the position of objects within the sonar beam zone to a location within the sonar beam footprint similar to Laster ‘132, and wherein the sonar beam footprint corresponds to a projection of the sonar beam zone on a bottom surface of the body of water, similar to Clark. This would have the predictable result of showing the user where the sonar system is scanning and where objects are located within the scanning area.

Regarding Claim 20, Pelin teaches a method for presenting marine data, the method comprising: 
causing, on a display, presentation of a chart including at least a portion of a body of water (Figs. 4 and 5, [0035-37]); 
causing, on the display, presentation of a representation of a watercraft at a position in the chart corresponding to a current location of the watercraft (Figs. 4 and 5, [0035-37]); 
determining, based on a beam shape corresponding to at least one sonar transducer, a sonar beam zone corresponding to a sonar coverage of the underwater environment of the body of water provided by the at least one sonar transducer, wherein the at least one sonar transducer is associated with the watercraft, wherein the at least one sonar transducer is configured to emit one or more sonar beams into the underwater environment of the body of water in a direction relative to the watercraft, wherein the one or more sonar beams are each emitted according to the beam shape (control processor configured to update the chart with topographical data 304 in real time based on sonar data, and beam shape determines area covered and displayed, Figs. 4 and 5, [0037-43]); 
receiving sonar return data from the at least one sonar transducer ([0027]); 
determining an object within the sonar return data, determining, based on the sonar return data, a position of the object within the sonar beam zone (displays underwater vegetation at location relative to ship and can distinguish between densities and types of vegetation and other objects, Fig. 7, [0045-46]); 
and causing, on the display, presentation of the sonar beam zone and an indication of the object within the sonar beam zone at the determined position within the sonar beam zone (displays underwater vegetation at location relative to ship and can distinguish between densities and types of vegetation and other objects, Fig. 7, [0045-46]).
Pelin does not explicitly teach correlate the sonar beam zone to a sonar beam footprint, wherein the sonar beam footprint corresponds to a projection of the sonar beam zone on a bottom surface of the body of water; correlate the position of the object within the sonar beam zone to a location within the sonar beam footprint; and presentation of the sonar beam footprint 
Laster ‘132 teaches a sonar beam footprint on a chart and orientation, location, and size are determined along with chart locations; sonar data or zone, footprint, and chart locations are correlated comparing 204 and 202 (330 and 330’ in Figs. 2A-2C, 3, 4, [0051-60])
Clark teaches sonar beam projection 762 based on position data, marine data, and bottom topography including depth (Fig. 12, [0112])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to correlate the sonar beam zone to a sonar beam footprint, and correlate the position of objects within the sonar beam zone to a location within the sonar beam footprint similar to Laster ‘132, and wherein the sonar beam footprint corresponds to a projection of the sonar beam zone on a bottom surface of the body of water, similar to Clark. This would have the predictable result of showing the user where the sonar system is scanning and where objects are located within the scanning area.

Claims 2-5, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelin US 20180120431 A1 in view of Laster US 20200241132 A1 and Clark US 20170371039 A1 and further in view of Smith US 20180329056 A1.

Regarding Claim 2, Pelin as modified above teaches the system of claim 1, wherein the sonar beam footprint comprises: 
a first portion corresponding to a first beam shape of one or more first sonar beams emitted by a first sonar transducer in a first direction relative to the watercraft (control processor configured to update the chart with topographical data 304 in real time based on sonar data, and beam shape and depth determines area covered and displayed, Figs. 4 and 5, [0037-43]);
Pelin does not teach sonar beam footprints or a second portion corresponding to a second beam shape of one or more second sonar beams emitted by a second sonar transducer in a second direction relative to the watercraft; and wherein the computer program code is further configured to, when executed, cause the one or more processors to cause, on the display, presentation of the sonar beam footprint by causing presentation of the first portion and the second portion.
Laster ‘132 teaches a sonar beam footprint on a chart and orientation, location, and size are determined along with chart locations  (330 and 330’ in Figs. 2A-2C, 3, 4, [0051-60])
Smith teaches displaying multiple sonar regions from multiple sonar transducers (each region’s shape corresponds to each beam’s shape are shown in relative directions, Figs. 6A and 6B, [0089-97])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to display multiple portions from sonar beams from multiple sonar transducers similar to Smith and display as sonar beam footprints similar to Laster ‘132. This would have the predictable result of allowing the user to visualize the direction of each transducer and determine the location of objects.

Regarding Claim 3, Pelin as modified above teaches the system of claim 2, 
Pelin does not teach wherein the computer program code is further configured to, when executed, cause the one or more processors to: receive first sonar return data corresponding to first sonar returns received by the first sonar transducer; receive second sonar return data corresponding to second sonar returns received by the second sonar transducer; determine that the object is within one of the first sonar return data or the second sonar return data; cause, on the display, presentation of the indication of the object in the first portion in an instance in which the object is determined to be within the first sonar return data; and cause, on the display, presentation of the indication of the object in the second portion in an instance in which the object is determined to be within the second sonar return data.
Smith teaches receiving sonar data and displaying multiple sonar regions from multiple sonar transducers and showing detected objects and information in each region (Figs. 6A and 6B, [0089-97])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to display multiple portions from sonar beams from multiple sonar transducers similar to Smith. This would allow the user to visualize the direction of each transducer and determine the location of objects.

Regarding Claim 4, Pelin as modified above teaches the system of claim 3, wherein the presentation of the first portion corresponds to a first sonar beam footprint at a determined depth of a current location of the watercraft (water depth calculated from sonar data, control processor configured to update the chart with topographical data 304 in real time based on sonar data, and beam shape and depth determines area covered and displayed, Figs. 4 and 5, [0037-43]).
Pelin does not teach the second portion corresponds to a second sonar beam footprint at the determined depth of the current location.
Smith teaches displaying multiple sonar regions from multiple sonar transducers and showing detected objects and information in each region (Figs. 6A and 6B, [0089-97]). Smith additionally teaches measuring water depth based on sonar data ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to display multiple portions similar to Smith and display sonar beam footprints at determined depths for each portion. This would allow the user to visualize the size of the underwater area scanned.

Regarding Claim 5, Pelin as modified above teaches The system of claim 4, wherein the first sonar beam footprint corresponds to a flat projection of the first beam shape of the first sonar transducer at the determined depth (control processor configured to update the chart with topographical data 304 in real time based on sonar data, and beam shape and depth determines area covered and displayed as flat projections, Figs. 4 and 5, [0037-43]), wherein the determined depth corresponds to the bottom surface of the body of water at the current location of the watercraft (water depth calculated from sonar data, [40-42]).
Pelin does not teach wherein the second sonar beam footprint corresponds to a flat projection of the second beam shape of the second sonar transducer at the determined depth
Smith teaches displaying multiple sonar regions from multiple sonar transducers and showing detected objects and information in each region (Figs. 6A and 6B, [0089-97]). Smith additionally teaches measuring water depth based on sonar data ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to display multiple portions similar to Smith and display sonar beam footprints as flat projections. This would allow the user to visualize the size of the underwater area scanned.

Regarding Claim 15, Pelin teaches the system of claim 1, 
Pelin does not teach wherein the at least one sonar transducer comprises a plurality of sonar transducers, wherein each of the plurality of sonar transducers is orientated in a different direction and is configured to emit one or more sonar beams according to an associated beam shape in an associated direction, wherein the sonar beam zone comprises a plurality of portions, wherein each of the plurality of portions corresponds to the associated beam shape and the associated direction of each of the plurality of sonar transducers.
Smith teaches displaying multiple sonar regions from multiple sonar transducers aimed in different directions (beam shapes in Figs. 6A and 6B, [0089-97]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to display multiple portions from sonar beams from multiple sonar transducers similar to Smith. This would allow the user to visualize the direction of each transducer and area being scanned.

Regarding Claim 16, Pelin as modified above teaches the system of claim 15, 
Pelin does not teach wherein the computer program code is further configured to, when executed, cause the one or more processors to: cause, on the display, presentation of the sonar beam footprint by causing presentation of a plurality of sonar beam footprint portions, wherein each of the plurality of sonar beam footprint portions corresponds to a flat projection of each of the plurality of portions, at a depth of the body of water in the associated direction of each of the plurality of sonar transducers.
Laster ‘132 teaches a sonar beam footprint on a chart and orientation, location, and size are determined along with chart locations  (330 and 330’ in Figs. 2A-2C, 3, 4, [0051-60])
Clark teaches sonar beam projection 762 based on position data, marine data, and bottom topography including depth (Fig. 12, [0112])
Smith teaches displaying multiple sonar regions from multiple sonar transducers aimed in different directions (beam shapes in Figs. 6A and 6B, [0089-97]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to display multiple portions from sonar beams from multiple sonar transducers similar to Smith and to display their sonar beam footprints similar to Laster ‘132 and Clark. This would have the predictable result of allowing the user to visualize all the areas being scanned.

Regarding Claim 17, Pelin as modified above teaches the system of claim 16, 
Pelin does not teach wherein the computer program code is further configured to, when executed, cause the one or more processors to: receive a plurality of sets of sonar return data, wherein each of the plurality of sets of sonar return data correspond to a respective one of the plurality of sonar transducers; determine the object within one of the plurality of sets of sonar return data; and cause, on the display, the indication of the object within a respective portion of the plurality of portions corresponding to the one of the plurality of sets of sonar return data that included the determined object.
Smith teaches receiving sonar data and displaying multiple sonar regions from multiple sonar transducers and showing detected objects and information in each region (Figs. 6A and 6B, [0089-97])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to display multiple portions from sonar beams from multiple sonar transducers similar to Smith. This would allow the user to visualize the direction of each transducer and determine the location of objects.

Regarding Claim 19, Pelin teaches the marine electronic device of claim 18, wherein the sonar beam footprint comprises: 
a first portion corresponding to a first beam shape of one or more first sonar beams emitted by a first sonar transducer in a first direction relative to the watercraft (control processor configured to update the chart with topographical data 304 in real time based on sonar data, and beam shape and depth determines area covered and displayed, Figs. 4 and 5, [0037-43]);
Pelin does not teach a second portion corresponding to a second beam shape of one or more second sonar beams emitted by a second sonar transducer in a second direction relative to the watercraft; and wherein the computer program code is further configured to, when executed, cause the one or more processors to cause, on the display, presentation of the sonar beam footprint by causing presentation of the first portion and the second portion.
Laster ‘132 teaches a sonar beam footprint on a chart and orientation, location, and size are determined along with chart locations  (330 and 330’ in Figs. 2A-2C, 3, 4, [0051-60])
Smith teaches displaying multiple sonar regions from multiple sonar transducers (each region’s shape corresponds to each beam’s shape are shown in relative directions, Figs. 6A and 6B, [0089-97])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to display multiple portions from sonar beams from multiple sonar transducers similar to Smith and display as sonar beam footprints similar to Laster ‘132. This would have the predictable result of allowing the user to visualize the direction of each transducer and determine the location of objects.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pelin US 20180120431 A1 in view of Laster US 20200241132 A1 and Clark US 20170371039 A1 and further in view of Zimmerman US 20050099887 A1.
 
Regarding Claim 7, Pelin teaches the system of claim 1, 
Pelin does not teach wherein the computer program code is further configured to, when executed, cause the one or more processors to: determine a target strength of the object; determine a relative size corresponding to the target strength of the object; and cause, on the display, presentation of an indication of the target strength of the object by causing presentation of the indication of the object at the relative size.
Zimmerman teaches the size of displayed objects may be a function of target strength ([0047, 0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to find a target strength and relate the target strength to a relative size of the object similar to Zimmerman. This would allow objects with a higher target strength to be more visible.

Regarding Claim 8, Pelin as modified above teaches the system of claim 7, 
Pelin does not teach wherein the relative size corresponding to the target strength increases as a target strength of the object increases.
Zimmerman teaches the size of displayed objects may be a function of target strength ([0047, 0065]).
Zimmerman does not explicitly teach that the relative size increases as a target strength of the object increases. However, it would have been obvious to try because there are only a finite number of solutions for how to vary the size of the displayed object as target strength increases (e.g. increase, decrease, or stay the same). One of ordinary skill in the art would know that increasing the relative size as target strength increases would make high target strength objects more visible on the display and easier for users to identify. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin in view of Zimmerman to increase the relative size of a displayed object as the target strength of the object increases. This would allow the user to more easily notice and identify higher target strength objects on the display.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pelin US 20180120431 A1 in view of Laster US 20200241132 A1 and Clark US 20170371039 A1 and further in view of Langford-Wood US 10481259 B2.

Regarding Claim 10, Pelin teaches the system of claim 9, 
Pelin does not teach wherein the computer program is further configured to, when executed, cause the one or more processors to: track the object as additional sonar data is captured by the at least one sonar transducer; and cause, on the display, presentation of the indication of the object at an updated position within the sonar beam zone as the position of the object changes within the sonar beam footprint.
Langford-Wood teaches tracking targets in a sonar image and using a symbol to indicate the target (Fig. 6, Col. 1 ln. 66 – Col. 2, ln. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to track an object similar to Langford-Wood. This would allow the user to follow fish or other underwater objects. 

Regarding Claim 11, Pelin as modified above teaches the system of claim 10, 
Pelin does not teach wherein the computer program code is further configured to, when executed, cause the one or more processors to cause, on the display, the indication of the object being tracked to be highlighted.
Langford-Wood teaches displaying a symbol around the selected tracked target (Figs. 4 and 6; Col. 8 lns. 57-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelin to highlight a tracked object. This would allow the user to easily see the tracked object on the display. 

Response to Arguments
Applicant's arguments filed 16 November, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
In response to applicant’s argument that references fail to show certain features of applicant’s invention, it is noted that features upon which applicant relies (i.e., “correlate the sonar beam zone to a sonar beam footprint”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant argues that “there is no (i) determination of a sonar beam zone or corresponding beam footprint; or (ii) determination of an object and its position within the sonar beam zone to then display an indication of the object appropriately within the sonar beam footprint”. However, these claim limitations were not present in the original independent claims and were presented by amendment on 16 November, 2022. Therefore, the issue of whether Pelin addresses these limitations are not relevant. These amended claims containing new limitations have been addressed by Pelin, Laster, and Clark in the present Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645